



COURT OF APPEAL FOR ONTARIO

CITATION: Samuda v. Jarvis George Housing
    Co-operative Inc., 2016 ONCA 200

DATE: 20160309

DOCKET: M45888 (M44957)

Laskin, MacFarland and
    Roberts JJ.A.

BETWEEN

Rosalee Samuda

Moving Party

and

Jarvis George Housing Co-operative Inc.

Responding Party

Rosalee Samuda, acting in person

Bruce D. Woodrow, for the responding party

Heard and released orally: March 4, 2016

ENDORSEMENT

[1]

Ms. Samuda asks to review and set aside the order of Hoy A.C.J.O. who
    refused to extend the time to have Sharpe J.A.s decision reviewed by a panel
    of this court.

[2]

This case has a long history, which culminated in the judgment of Myers
    J. dated March 7, 2014. In his careful and thorough reasons, Myers J. expressed
    sympathy for Ms. Samudas plight but nonetheless found that she owed the Co-op
    approximately $20,000 because of her failure to pay the housing charges she was
    obligated to pay. Myers J. declared Ms. Samudas membership and occupancy
    rights in the Co-op terminated as of October 23, 2013.

[3]

Ms. Samuda appealed Myers J.s decision to the Divisional Court, but
    then did not appear for the hearing of her appeal. It was therefore dismissed
    as abandoned.  In this court she explained that she had health problems which
    prevented her from appearing in the Divisional Court.

[4]

Following the dismissal of her Divisional Court appeal, Ms. Samuda
    sought relief in this court. She had no automatic right to appeal to this court
    and was required to obtain this courts leave. She did not bring a leave motion
    in time and thus sought an extension of time to bring this motion. Sharpe J.A.
    dismissed her motion as he concluded her proposed appeal had no prospect of
    success.

[5]

On her later motion, which is the subject of the proceedings before us,
    Hoy A.C.J.O. came to the same conclusion as Sharpe J.A.

[6]

We have reviewed much of the material Ms. Samuda has filed, including
    the reasons of Myers J.  We come to the same conclusion as did our colleagues.
    Ms. Samudas proposed appeal has no prospect of success. Thus, her motion to
    review Hoy A.C.J.O.s order is dismissed.

[7]

Costs to the responding party in the amount of $5,000, inclusive of
    disbursements and applicable taxes, if demanded.

John Laskin J.A.

J. MacFarland J.A.

L.B. Roberts J.A.


